DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The following claim limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 30
Means for determining distance…
In paragraph 45 of the PGPUB 2019/0328232, herein representative of the specification of the instant application, it states “Since the image sensor 11 and the fluorescence sensors 10 are fixed with respect to each other, the determination, by the computer 60, of this distance e also provides knowledge of the distance between the fluorescence sensor 10 and the point O on the surface of the zone 9.”
Therefore, the “means for determining distance” is the computer 60.

Means for focusing said first optical system…

In paragraph 33 of the PGPUB 2019/0328232, it states “The first optical system 7 comprises various optical components, such as focusing lenses and filters.”  And paragraph 35 states “The second optical system 8 also comprises various optical components, such as focusing lenses and filters.”
Therefore, the “means for focusing” includes motorized optical focusing lenses.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the independent claims 19 and 25 of this examiner’s amendment were given in an interview with Faustino A. Lichauco (Reg. No. 41,942) on January 28, 2022.
Should the changes and/or additions to any claims, most particularly to any dependent claims, be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


19. (Currently Amended)	A method of localizing fluorescence within a zone on a surface of biological tissue using a probe that comprises a first optical system having a first sensor configured to detect fluorescent light, a second optical system having a second sensor configured to detect visible light, and a marking-light source  such that an optical axis of said first optical system is not coaxial with an optical axis of said second optical system, wherein localizing said fluorescence comprises projecting a mark onto said zone at a center of said first optical system with said marking-light source, and, based on a position of [[an]] said mark in a visible image of said zone acquired by said second sensor, localizing within said zone by simultaneously displaying said visible image and a fluorescence image acquired by said first sensor.

20. (Currently Amended)	The method of claim 19, further comprising placing said mark along [[an]] the optical axis of said first optical system.

21. (Currently Amended)	The method of claim 19, further comprising, using a position in said visible image in said zone and using said distance to focus said first optical system onto said first point, 

22. (Currently Amended)	The method of claim 21, wherein determining said distance between said first and second points comprises determining said distance based at least in part on a displacement of said mark in said visible image 



24. (Currently Amended)	The method of claim 21, wherein said probe further [[comprising providing]] comprises an excitation light source and controlling an intensity of light emitted by said excitation light source based on said distance.

25. (Currently Amended)	An apparatus for measuring fluorescence in a zone on a surface of biological tissue, said apparatus comprising: 
a marking-light source configured to project a light mark onto said surface; [[and]] 
a probe comprising
a first optical system having a first sensor from said surface;
a second optical system having a second sensor configured to detect visible light;
wherein said first sensor is fixed relative to said second sensor such that an optical axis of said first optical system is not coaxial with an optical axis of said second optical system;
wherein said light mark [[that]] is detectable by said second sensor and undetectable by said first sensor, wherein said light mark is coaxial with said optical axis of said first optical system.




27. (CANCELLED).

28. (Currently Amended)	The apparatus of claim 25, wherein the optical axes of said first and second optical systems are coplanar.







30. (Currently Amended)	The apparatus of claim 25, further comprising means for determining a distance between a first point and a second [[points]] point and means for focusing said first optical system on said first point using said distance, wherein said first point is a point on said zone and wherein said second point is a fixed point in a frame of reference of said probe.

31. (Currently Amended)	The apparatus of claim 30, wherein said means for determining a distance determines said distance without performing image analysis on images acquired by said first and second sensors

32. (Currently Amended)	The apparatus of claim 30, wherein said distance is determined [[by]] based at least in part on a displacement of said mark in an image taken by said second sensor and displacement of said probe relative to said zone.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach an apparatus as claimed in claim 25, nor a method of using such an apparatus as claimed in claim 19.  Particularly, the prior art fails to teach a probe having the construction of first and second sensors, respectively for fluorescence and visible light detection, such that these sensors are not coaxial.  Additionally, the incorporation of a marking-light source within this specific probe is not 

JP 2011-249267 (see accompanying machine translation) provides a solution to the problem of “to provide an LED irradiation device capable of irradiating a required amount of light with a wavelength required for obtaining a fluorescence contrast image and a visible light color image” (see Summary).  This probe comprises fluorescence imaging and visible light imaging of a zone, including visible and excitation light sources.  As described in paragraph 22, the light sources are separately controllable.  However, this device, and the method it utilizes, does not provide a marking-light source and therefore, does not utilize a mark projected on/in the zone for controlling any aspect of the system or method performed.

Additional prior art having the same deficiencies as is cited immediately above for JP 2011-249267 are as follows:
Kang et al. (US 2015/0018690)
Dacosta et al. (US 2011/0117025)
Michaels et al. (US 2009/0103050)
Chen et al. (US 2019/0086198, with priority to PCT/US16/52788)
Ruprecht et al. (US 2017/0132774)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799